Citation Nr: 0431604	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-11 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The Board remanded 
this case in April 2004 for additional development.  The case 
now returns to the Board for appellate review.

The Board notes that in his substantive appeal (VA Form 9), 
the veteran indicated that he desired a hearing before a 
Veterans Law Judge in Washington, D.C.  Thereafter, in 
September 2003, the veteran was notified that such hearing 
had been scheduled for January 29, 2004.  However, in October 
2003, the veteran indicated that he was unable to attend his 
scheduled Board hearing in Washington, D.C.  As such, the 
veteran's request for a hearing before a Veterans Law Judge 
is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2004).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the veteran, he was 
exposed to asbestos during his military service.

2.  A respiratory disability, to include COPD, was not shown 
in service, nor is there any competent medical evidence 
demonstrating that a current respiratory disability, to 
include COPD, is related to in-service asbestos exposure, or 
a disease or injury which had its onset in, or is otherwise 
related to, service.


CONCLUSION OF LAW

A respiratory disability, to include COPD, was not incurred 
in or aggravated by the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from May 1969 to March 1973 
in the United States Navy.  His service personnel records 
reflect he was trained in basic propulsion and engineering 
school, firefighting, and boilerman school.  The veteran's 
Report of Separation from the Armed Services of the United 
States (Form DD 214) indicates that his military occupational 
specialty was boiler technician with a related civilian 
occupation of fireman.  The Board also observes that the 
veteran's November 2001 claim for pension benefits shows that 
the veteran worked in 1998 as a civilian pipefitter/foreman.

The veteran's service medical records include a June 1969 
record indicating that the veteran voluntarily participated 
in a medical research project involving Antiviral Drugs in 
the Prevention of Respiratory Disease in Naval Recruits.  A 
March 1970 chest X-ray was noted to be essentially negative.  
The records also show that in July 1972 the veteran 
complained of pain in the post-left infrascapular area.  It 
was noted that he had a history of a cold, but had been 
symptom-free for four days.  He appeared to have increased 
rail sounds in the left lung.  The record indicates that the 
veteran smoked two packs of cigarettes a day.  It was noted 
that the veteran had greenish sputum as well as a complaint 
of muscular-type pain in his left lower trapezius muscle.  
Upon physical examination, the veteran's lungs were clear and 
he had full range of motion of the back.  He was diagnosed 
with bronchitis and muscle strain.  In December 1972 and 
January 1973, the veteran was treated for chest congestion, 
coughing, and a sore throat.  A December 1972 record 
indicates that the veteran's lung sounds were normal.  The 
veteran's February 1973 separation examination reveals that, 
upon clinical evaluation, his lungs and chest were normal.  A 
March 1973 notation in the veteran's service medical records 
reveals that a February 1973 chest X-ray was negative. 

Records from the Charleston VA Medical Center reflect a May 
2001 diagnosis of COPD.  A November 2001 record shows that 
the veteran takes Albuterol and had complained of dyspnea on 
exertion.  It was noted that the veteran still smoked one 
pack of cigarettes a day.  Upon physical examination, the 
veteran's lungs were clear to auscultation bilaterally.  

An April 2002 VA examination shows a medical history of COPD.  
It was noted that the veteran smoked two packs of cigarettes 
a day for 40 years and still smoked more than one pack a day.  
It was recorded that the veteran worked as a pipefitter and 
boilermaker while in the Navy.  He was treated with Ventolin 
in 1973, but stopped because he had a bad reaction to the 
medication.  The veteran reported that he was short of breath 
with activity and when supine, which had been getting worse.  
It was noted that the veteran took Albuterol and Serevent 
inhalers.  Upon physical examination, the veteran's lungs 
were clear to auscultation and percussion.  The examiner 
noted that pulmonary function tests, also dated in April 
2002, revealed an FVC of 98% of predicted, an FEV1 of 92% of 
predicted, with a ratio of 75%.  It was noted that the 
veteran was afforded a chest X-ray that was unremarkable.  As 
such, the examiner diagnosed COPD with no pleural plaques on 
chest X-ray.  

In May 2004, the VA examiner offered an addendum opinion 
concerning the etiology of the veteran's respiratory 
disability.  The examiner noted that, when he saw the veteran 
at the April 2002, he diagnosed COPD.  He also indicated that 
the veteran had reported that he smoked two packs of 
cigarettes a day for 40 years and was still smoking more than 
one pack a day.  The examiner noted that the April 2002 
examination report reflected the veteran's statements that he 
worked as a pipefitter and boilermaker while in the Navy and 
was treated in 1973 with Ventolin.  The examiner observed 
that the April 2002 chest X-ray failed to reveal any stigmata 
of asbestosis.  As such, the examiner stated that, following 
a review of the veteran's medical records, there remained no 
evidence that the veteran had active asbestosis or any 
asbestos-related pulmonary disease.  However, the veteran did 
have a greater than 80-year smoking history, which was the 
single most common cause for COPD.  The examiner opined that 
the veteran's COPD was not likely the result of his asbestos 
exposure during service, but was rather a result of his 
extensive cigarette exposure history.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in December 
2001 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The December 2001 letter advised the 
veteran that the RO would make reasonable efforts to obtain 
evidence such as medical records, employment records, or 
records from other Federal agencies.  The veteran was 
informed that the RO had requested his service medical 
records. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The December 2001 letter requested that the veteran 
provide an Authorization and Consent to Release Information 
form (VA Form 21-4142) for each private physician who had 
treated him for his claimed condition.  He was also advised 
to provide the name of the person, agency, or company who has 
any relevant records and to provide a release form for each 
identified facility.  The letter also indicated that the 
veteran was to inform the RO of any additional information or 
evidence that he wanted VA to attempt to obtain on his 
behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the initial unfavorable November 2002 rating 
decision specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), the Board finds that the 
veteran is not prejudiced by such failure.  The RO has 
consistently requested the veteran provide information about 
where and by whom he was treated for his claimed respiratory 
disability.  Moreover, in May 2004, prior to reconsideration 
of the veteran's claim in the supplemental statement of the 
case issued in June 2004, a letter was sent the veteran 
requesting that he provide any evidence or information he may 
have pertaining to his claim.  The Board notes that such May 
2004 letter also again informed the veteran of all elements 
required by the VCAA.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim prior to the November 2002 rating 
decision.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).  

VA's Manual 21-1, Part VI, para. 7.21(c) (October 3, 1997) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  

VA's Manual 21-1, Part VI, para. 7-21 (d) (October 3, 1997) 
provides that VA must determine whether or not military 
records demonstrate evidence of asbestos exposure in service; 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and, 
then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 
Vet. App. 120, 123-4 (1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran contends that while he was in the Navy during the 
Vietnam Era, he worked in a fireroom as a boiler technician 
where the valves, pumps, and pipes were covered with 
asbestos.  He stated that he had a problem breathing as a 
result of such exposure.  Following discharge from the 
service, the veteran stated that he sought medical treatment 
for such respiratory disability and was prescribed Ventolin.  
His post-service employment was in nuclear power plants and 
he stated that his respiratory disability has increased in 
severity to the point where he could no longer perform such 
work.  

Regarding the veteran's contention that he believes he was 
exposed to asbestos during service, the Board notes that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  

The veteran's military records show that he worked as a 
boiler technician aboard a Navy ship during the Vietnam Era.  
His service medical records reveal that he participated in a 
medical research project involving Antiviral Drugs in the 
Prevention of Respiratory Disease in Naval Recruits.  Such 
documents provide evidence that the veteran may have been 
exposed to asbestos during his military service.  However, 
the Board also notes the veteran's self-reported history of 
working in nuclear power plants and holding positions such as 
pipefitter and foreman in civilian occupations.  Therefore, 
resolving all doubt in the favor of the veteran, the Board 
finds that he was exposed to asbestos during his military 
service.    

However, there is no current diagnosis of asbestosis, or any 
asbestos-related pulmonary disease, of record.  Specifically, 
the Board notes the April 2002 VA examiner's diagnosis of 
COPD with no pleural plaques on chest X-ray.  Moreover, in 
May 2004, the VA examiner noted that the April 2002 chest X-
ray failed to reveal any stigmata of asbestosis.  As such, 
the examiner stated that, following a review of the veteran's 
medical records, there remained no evidence that the veteran 
had active asbestosis or any asbestos-related pulmonary 
disease.  

The Board does acknowledge that the veteran's service medical 
records contain documentation of complaints of pain in the 
post-left infrascapular area as well as chest congestion, 
coughing, and a sore throat.  In July 1972, the veteran was 
diagnosed with bronchitis.  However, a March 1970 chest X-ray 
was essentially negative and a December 1972 record indicated 
that the veteran's lung sounds were normal.  Moreover, the 
veteran's February 1973 separation examination revealed that 
his lungs and chest were normal upon clinical evaluation and 
a chest X-ray taken in the same month was negative.  As such, 
upon discharge from military service, the veteran had no 
documented respiratory disability.  Moreover, there are no 
medical records contained in the claims file diagnosing a 
respiratory disability prior to May 2001.  As such, the 
veteran is not entitled to service connection under 38 C.F.R. 
§ 3.303(b).

The veteran does have a current diagnosis of COPD.  However, 
there is no competent medical opinion linking the veteran's 
respiratory disability to his military service.  In fact, the 
VA examiner opined that the veteran's COPD was not likely the 
result of his asbestos exposure during service, but was 
rather a result of his extensive cigarette exposure history.  
As such, the evidence of a nexus between active duty service 
and such claimed respiratory disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between a respiratory disability 
and service, the veteran is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disability, to include 
COPD.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a respiratory disability, to include 
COPD, is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



